Citation Nr: 1425186	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-25 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from March 1970 to August 1970, and from December 2003 to May 2005, with additional reserves service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has previously considered this claim.  In November 2011, the claim was remanded to the Agency of Original Jurisdiction (AOJ) to attempt to verify the Veteran's service and obtain his service treatment records.  In March 2013, the claim was again remanded to the AOJ to afford the Veteran a VA examination.  

For the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board previously remanded the Veteran's claim in order to afford him a new VA examination.  A review of the March 2013 examination, however, shows that the examiner's opinion as to whether the Veteran's hypertension was caused or aggravated by his service-connected bilateral hearing loss is contradictory.  Thus, the Board must return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2013); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who performed the March 2013 hypertension examination for an addendum opinion clarifying his previous opinion.  If the examiner who performed the March 2013 examiner is unavailable, refer the claims folder to another appropriate clinician for a clarifying opinion.  

Note that it is unclear whether the examiner opined that frustration related to hearing loss and/or tinnitus DOES or DOES NOT cause or aggravate hypertension.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is 
proximately due to his bilateral hearing loss and/or tinnitus.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is 
aggravated by his bilateral hearing loss and/or tinnitus.  

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

In responding to these inquiries, the examiner should comment on the significance, if any, of the lay statements of record indicating that the Veteran's hearing loss has created contentious relationships that have increased the Veteran's episodes of high blood pressure.  

A complete rationale must be provided for all opinions offered.

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

